Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on May 04, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 6 and 12 have been acknowledged.
In view of claim 1, “and of” is correct corresponding to “by inverse transformation”. Accordingly, the objection of claim 1 has been withdrawn.
In view of the amendment of claim 12, Applicant amended the claim and removed “one of claims 1 to 11”. Accordingly, the 35 U.S.C. 112 rejections of claim 12 has been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 12-16 of Remarks, filed May 04, 2022 have been fully considered. But they are not persuasive. 

Regarding Claim 1, Applicants state in pages 13-14 of Remarks that “Applicant respectfully submits that original claim 1 is non-obvious in view of Leister. 
The Office stated in the Office Action that the feature of claim 1 "from the statistical distribution of amplitude values of the computer-generated hologram to be encoded, a suitable amplitude value is determined which specifies the amplitude boundary condition during the numerical iteration" is disclosed in Leister. For this, the Office refers to paragraphs [0005], [0055] of Leister. 
However, this limitation of claim 1 is not disclosed in Leister. Nowhere in Leister it is disclosed that from the statistical distribution of amplitude values of the hologram, a suitable39999015.1 05/04/2022 amplitude value is determined that defines the amplitude boundary condition during the iteration process. Nothing is said or disclosed in paragraph [0055] of Leister about said limitation of claim 
1. 
Leister does disclose the following in paragraph [0064]: 
"The iterative calculation begins with the thus determined initial values. First, the 
2 - N complex values are back-transformed into the transformation area 1.... 
After this comparison, the N complex actual values which are transformed into 
the observer window 2 in the transformation area 1 are replaced by the N complex 
set-point values. The N complex actual values the observer window 2 are used 
without any changes in the next transformation. The complex actual and set-point 
values are transformed into the plane of the light modulator 5.... In the 
subsequent back-transformation (FFT) into transformation area 1, only the 2 - N 
phase values are used, the amplitude values set to a constant value. The next 
iteration step starts now with new values." 
This means the amplitude values in Leister are set to a constant value, i.e., A = 1. That is not the same as the limitation of claim 1, in which from the statistical distribution of amplitude values of the hologram to be encoded, an amplitude value is determined for the amplitude boundary condition. Please see paragraphs [0124-0125] the US publication of the present application, in which it is stated that the prior art method use an amplitude boundary condition of A = 1 that results only in an SNR of 13.5 that is lower as the SNR of the present invention as explained in these paragraphs. Thus, the limitation of claim 1 regarding the amplitude boundary condition effects a significant higher signal noise ratio (SNR) and thus a higher efficiency in the signal range. That provides a significant advantage over Leister”.

Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. The examiner aware the applicant describes the specification of the present application “paragraphs [0124-0125] the US publication of the present application”. However, the applicant failed to add those in the claim. The claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims . 
Claim 1 recites “from the statistical distribution of amplitude values of the computer-generated hologram to be encoded, a suitable amplitude value is determined which specifies the amplitude boundary condition during the numerical iteration”. Under the broadest reasonable interpretation, the examiner respectfully maintains that the prior art rejections in this case is proper for the following reasons. 
Overall, paragraph [0001] of the prior reference Leister describes the present invention relates to “a method for encoding a computer-generated hologram (CGH) of a three-dimensional object on a spatial light modulator (SLM), where the reconstruction of this object is visible through an observer window which is located in an observer plane.  The CGH is represented by way of phase encoding, thereby using a transformation algorithm for iterative calculation of the control values of the CGH.  The reconstruction of the three-dimensional object is generated through diffraction of sufficiently coherent light at controllable pixels of the light modulator, such as a phase-modulating SLM” and FIG. 3 of Leister describes the process of iterative calculation with the aim to improve the control values for encoding a CGH on the light modulator (See Non-Final Rejection dated 02/04/2022 for details). More specifically, paragraph [0005] of Leister describes the principle of two-phase encoding based on “the idea that a complex value can be represented by two phase values with constant amplitude.  Each complex value with the phase ψ and the amplitude a ranging between 0 and 1 is thus represented by the sum of two complex numbers with the absolute value 1 and the phase values ψ ± a cos a” and paragraph [0055] of Leister describes “The amplitudes of the complex values are first normalised to fit in a range between 0 and 1.  Each complex number with the phase ψ and the amplitude a ranging between 0 and 1 can be represented by the sum of two complex numbers with the absolute value 1 and the phase values ψ ± a cos a. This means in particular in the context of phase encoding that a complex number can be represented by two phase values with constant amplitude”. Thus, Leister discloses the limitations of “from the statistical distribution of amplitude values of the computer-generated hologram to be encoded, a suitable amplitude value is determined which specifies the amplitude boundary condition during the numerical iteration” recited in claim 1 and the above arguments. Therefore, Leister discloses the limitations recited in claim 1.

Regarding Claim 1, Applicants state in pages 15-16 of Remarks that “Regarding the second limitation of claim 1, the feature "at least one of the parameters: size, shape, position and weighting filter of the signal range of the periodicity interval is adapted in such a way that the noise range is enlarged in comparison with the signal range" was amended to read "at least one of the parameters: shape and weighting filter of the signal range of the periodicity interval is adapted in such a way that the noise range is enlarged in comparison with the signal range, where the at least one of the parameters shape and weighting filter is adaptable in combination with the adaptation of at least one of the parameters size and position of the signal range". 
The adaptation of the parameters shape and weighting filter is not disclosed in Leister. The claim now reads in such a way that in each case the shape and/or the weighting filter of the signal range is adapted to enlarge the noise range. The shape and/or the weighting filter of the signal range can be combined with the adaptation of the size and/or the position of the signal range. It is important to note that with this limitation the combination of shape/weighting filter with the parameters size/position can be carried out but does not need to be carried out, i.e., it is optional. 
The Office refers to paragraphs [0050], [0063-0064] of Leister to show the limitation referred to. But in these paragraphs there is no mention of size, shape, position or weighting filter of the signal range, nor that these parameters can be adapted in such a way that the noise range is enlarged compared to the signal range. 
Thus, nowhere in Leister the shape or the weighting filter of the signal range is 
mentioned and thus an adaptation of said parameters cannot be disclosed in Leister. Accordingly the claimed invention is novel over Leister and non-obvious in view of Leister. A skilled person could also not find any hints or suggestions regarding the parameters shape and weighting filter of the signal range in Leister which would lead to the subject matter of claim 1”

Examiner replies:
In view of the new amendment of the second limitation of “at least one of the parameters: shape and weighting filter of the signal range of the periodicity interval is adapted in such a way that the noise range is enlarged in comparison with the signal range, where the at least one of the parameters shape and weighting filter is adaptable in combination with the adaptation of at least one of size and position parameters of the signal range” in light of the prior references cited in the previous office action. The prior art reference failed to teach the new limitations. 
However, claim 1 recites “and/or” to connect two limitations. Examiner can interpret the claim use “or”  to connect two limitations during the examination. As discussed above, Leister discloses the “first limitation”. Thus, the rejection of claim 1 meets one criteria by using the prior reference Leister. Accordingly, Leister discloses the limitations recited in claim 1 and the above arguments.

	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-10, 12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al (U.S. Patent Application Publication 2010/0271675 A1).

	Regarding claim 1, Leister discloses a method for encoding complex-value signals of a computer-generated hologram into a phase-modulating optical element for the reconstruction of a three-dimensional object (Paragraph [0001], the present invention relates to a method for encoding a computer-generated hologram (CGH) of a three-dimensional object on a spatial light modulator (SLM), where the reconstruction of this object is visible through an observer window which is located in an observer plane.  The CGH is represented by way of phase encoding, thereby using a transformation algorithm for iterative calculation of the control values of the CGH.  The reconstruction of the three-dimensional object is generated through diffraction of sufficiently coherent light at controllable pixels of the light modulator, such as a phase-modulating SLM; FIG. 2; paragraph [0049], encoding a CGH in a light modulator 5), in which a transformation algorithm for iterative calculation of the computer-generated hologram is used (Paragraph [0052], FIG. 3 shows schematically the process of iterative calculation with the aim to improve the control values for encoding a CGH on the light modulator 5), wherein 
by transformation of object data sets of the three-dimensional object into a signal range (Paragraph [0051], the transformation area 1, in which the observer window 2 for observing the reconstruction of the three-dimensional object 6 is situated, lies in an observer plane 7.  Arrows indicate the directions of the Fresnel transformations and the fast Fourier transformations (FFT)) of a two-dimensional periodicity interval (Paragraph [0050], the extent of the transformation area 1 is defined by the properties of the display used, namely its pixel size.  In Fourier holograms the reconstruction continues periodically in an interval the extent of which is inversely proportional to the pitch of the pixels of the light modulator, where the pitch is the distance from the centre of one pixel to the centre of the adjacent pixel.  The transformation area 1 is positioned in this interval.  It has an extent of 2N.  The two-dimensional transformations can be calculated in M rows in this transformation area) in an observer plane (Paragraph [0051], an observer plane 7), a two-dimensional distribution of complex values of a wave field is calculated (Paragraph [0015], first, a two-dimensional distribution of a complex wave field is computed from the object data sets. According to the present invention, phase values are converted by transformation and phase encoding with k components into initial values for an iterative calculation of the control values for a phase-modulating SLM), which forms a complex-valued setpoint value distribution and being used as a comparison basis for the iterative calculation of the control values of the encoding (Paragraph [0017], forming from the distribution of N complex values of the wave field in the observer window a distribution of complex set-point values as a basis for comparison to be used in the iterative calculation of the codes, the observer window being situated within a defined transformation area), the two-dimensional periodicity interval (Paragraph [0050], the extent of the transformation area 1 is defined by the properties of the display used, namely its pixel size.  In Fourier holograms the reconstruction continues periodically in an interval the extent of which is inversely proportional to the pitch of the pixels of the light modulator, where the pitch is the distance from the centre of one pixel to the centre of the adjacent pixel.  The transformation area 1 is positioned in this interval.  It has an extent of 2N) comprising the signal range (Paragraph [0050], the observer window 2 covers half of the transformation area 1) and a noise range (Paragraph [0050], the extent of the transformation area 1 is 2N), where 
in a numerical iteration in repeating iteration steps (Paragraph [0052], FIG. 3 shows schematically the process of iterative calculation with the aim to improve the control values for encoding a CGH on the light modulator 5) by inverse transformation (FIG. 3 shows inverse FFT; paragraph [0050], in Fourier holograms the reconstruction continues periodically in an interval the extent of which is inversely proportional to the pitch of the pixels of the light modulator, where the pitch is the distance from the centre of one pixel to the centre of the adjacent pixel) of the complex-valued setpoint value distribution of the signal range (Paragraph [0063], the N complex set-point values in the observer window 2, which are contained in M rows, undergo a fast Fourier transformation (FFT), so that they are transformed into the plane of the light modulator 5) and of a complex-valued actual value distribution of the noise range (Paragraph [0063], these transformed complex values are used to calculate a two-phase code and to encode the CGH of the object 6 on the phase-modulating SLM.  Because each complex value is represented by two phase values, as described above, the encoding results in 2N phase values with a constant absolute value e.g. the absolute value 1. 2N complex values with an absolute value of 1 are thus provided as initial values for the iteration) of the two-dimensional periodicity interval (Paragraph [0062], the transformation area 1 is located within one periodicity interval) of the observer plane into a hologram plane of the phase-modulating optical element (Paragraph [0052], a Fourier transformation algorithm with individual iteration steps is executed between the light modulator 5 with the hologram plane 8 and the transformation area 1 with the observer window 2), a transformed complex valued distribution consisting of amplitude values and phase values is determined (Paragraph [0055], Fourier-transformed complex values calculated from the object data sets are transformed into phase values by way of phase encoding.  The amplitudes of the complex values are first normalised to fit in a range between 0 and 1.  Each complex number with the phase ψ  and the amplitude a ranging between 0 and 1 can be represented by the sum of two complex numbers with the absolute value 1 and the phase values ψ ± a cos a. This means in particular in the context of phase encoding that a complex number can be represented by two phase values with constant amplitude), and from this a distribution of phase values as control values of the encoding of the phase-modulating optical element is determined (Paragraph [0063], the N complex set-point values in the observer window 2, which are contained in M rows, undergo a fast Fourier transformation (FFT), so that they are transformed into the plane of the light modulator 5.  These transformed complex values are used to calculate a two-phase code and to encode the CGH of the object 6 on the phase-modulating SLM.  Because each complex value is represented by two phase values, as described above, the encoding results in 2N phase values with a constant absolute value e.g. the absolute value 1.  2N complex values with an absolute value of 1 are thus provided as initial values for the iteration), and by transformation of this distribution of2 o69022s 7I192oi 4 Electronically Filed Docket No. 357123.00174phase values into the two-dimensional periodicity interval of the observer plane (Paragraph [0064], the iterative calculation begins with the thus determined initial values.  First, the 2N complex values are back-transformed into the transformation area 1), a complex-valued actual value distribution is determined (Paragraph [0064], the back-transformation results in actual values for the wave field of the object 6 to be reconstructed …), until a termination criterion is fulfilled (Paragraph [0064], in the subsequent back-transformation (FFT) into the transformation area 1, only the 2N phase values are used, the amplitude values are set to a constant value.  The next iteration step starts now with new values.  The process described is repeated until a defined interruption criterion is reached), in order finally to encode the phase-modulating optical element with the last determined distribution of phase values as control values (Paragraph [0064], each iteration step minimises the deviation between the complex actual values and the complex set-point values in the observer window 2, and the deviation between the complex values and the constant value in the plane of the light modulator.  The control values for encoding the CGH are thus improved continuously.  They are converted into control signals in a processor and encode the CGH according to the last calculated phase values, which correspond to hologram data sets),
where 
- from the statistical distribution of amplitude values of the computer-generated hologram to be encoded (Paragraph [0005], the principle of two-phase encoding is based on the idea that a complex value can be represented by two phase values with constant amplitude.  Each complex value with the phase ψ and the amplitude a ranging between 0 and 1 is thus represented by the sum of two complex numbers with the absolute value 1 and the phase values ψ ± a cos a), a suitable amplitude value is determined which specifies the amplitude boundary condition during the numerical iteration (Paragraph [0055], Fourier-transformed complex values calculated from the object data sets are transformed into phase values by way of phase encoding.  The amplitudes of the complex values are first normalised to fit in a range between 0 and 1.  Each complex number with the phase ψ and the amplitude a ranging between 0 and 1 can be represented by the sum of two complex numbers with the absolute value 1 and the phase values ψ ± a cos a), 
and/or 
- 
It is noted that the invention of Leister does not use terms of “a signal range” and “a noise range”. In view of the specification of the present application, lines 14-20 of page 7 describe “the signal range (signal window, SW), which is also referred to as the observer window and in which the complex-valued signal is reproduced with minimized errors, is adapted in such a way that the noise range (noise window, NW)”. The invention of Leister discloses an observer window is generated inside the transformation area for observing the reconstruction of the three-dimensional object and the distribution of complex set-point values in the observer window is determined; a transformation area is defined (FIGS. 2 and 3). More specifically, paragraph [0064] of Leister describes “First, the 2N complex values are back-transformed into the transformation area 1.  The back-transformation results in actual values for the wave field of the object 6 to be reconstructed.  Within the observer window 2 of the transformation area 1 the N complex actual values are compared with the N complex set-point values.  After this comparison, the N complex actual values which are transformed into the observer window 2 in the transformation area 1 are replaced by the N complex set-point values”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that the observer window and the transformation area described by Leister corresponding to the signal range and the noise range as specified in claim. 

	Regarding claim 2, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose wherein a complex-valued starting distribution in the noise range is selected in a first iteration step (FIG. 3; paragraph [0064], the iterative calculation begins with the thus determined initial values.  First, the 2N complex values are back-transformed into the transformation area 1.  The back-transformation results in actual values for the wave field of the object 6 to be reconstructed.  Within the observer window 2 of the transformation area 1 the N complex actual values are compared with the N complex set-point values).  Electronically Filed Docket No. 357123.00174   

	Regarding claim 3, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose wherein a starting distribution of phase values of the phase-modulating optical element is selected (FIG. 3; paragraph [0063], the process of the iterative calculation will now be described.  The N complex set-point values in the observer window 2, which are contained in M rows, undergo a fast Fourier transformation (FFT), so that they are transformed into the plane of the light modulator 5.  These transformed complex values are used to calculate a two-phase code and to encode the CGH of the object 6 on the phase-modulating SLM), and a complex-value actual value distribution is determined in a first iteration step (Paragraph [0064], the iterative calculation begins with the thus determined initial values.  First, the 2N complex values are back-transformed into the transformation area 1.  The back-transformation results in actual values for the wave field of the object 6 to be reconstructed.  Within the observer window 2 of the transformation area 1 the N complex actual values are compared with the N complex set-point values) by transformation of this distribution of phase values into the two-dimensional periodicity interval of the observer plane (Paragraph [0064], after this comparison, the N complex actual values which are transformed into the observer window 2 in the transformation area 1 are replaced by the N complex set-point values.  The N complex actual values the observer window 2 are used without any changes in the next transformation.  The complex actual and set-point values are transformed into the plane of the light modulator 5; paragraph [0062], the transformation area 1 is located within one periodicity interval). 

	Regarding claim 4, Leister discloses everything claimed as applied above (see claim 2), and Leister further disclose wherein for a sequence of computer-generated holograms (CGH) (FIG. 3; paragraph [0064], the control values for encoding the CGH are thus improved continuously), the actual values from the last iteration step in the preceding computer-generated hologram from the sequence (Paragraph [0064], the next iteration step starts now with new values.  The process described is repeated until a defined interruption criterion is reached) are used as a complex- valued starting distribution in the noise range or as a starting distribution of phase values of the phase-modulating optical element for a computer-generated hologram from the sequence (Paragraph [0064], Each iteration step minimises the deviation 
between the complex actual values and the complex set-point values in the 
observer window 2, and the deviation between the complex values and the 
constant value in the plane of the light modulator … They are converted into 
control signals in a processor and encode the CGH according to the last 
calculated phase values, which correspond to hologram data sets).

	Regarding claim 5, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose wherein an expectation value for use as an amplitude boundary condition during the numerical iteration is determined (FIGS. 4 an 5; paragraph [0055], a phase-modulating SLM which only allows phase values to be represented is used as light modulator.  Fourier-transformed complex values calculated from the object data sets are transformed into phase values by way of phase encoding.  The amplitudes of the complex values are first normalised to fit in a range between 0 and 1) from the probability density function of the amplitude values of the computer-generated hologram to be encoded (Paragraph [0055], each complex number with the phase ψ and the amplitude a ranging between 0 and 1 can be represented by the sum of two complex numbers with the absolute value 1 and the phase values ψ ± a cos a).

	Regarding claim 9, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose wherein the zero order spot in the two-dimensional periodicity interval is arranged outside the signal range (FIGS. 1 and 2; an observer window 2; paragraph [0050], The extent of the transformation area 1 is defined by the properties of the display used, namely its pixel size. It has an extent of 2N … In two-phase encoding, the observer window 2 covers half of the transformation area 1; FIG. 3; paragraph [0063], the N complex set-point values in the observer window 2, which are contained in M rows; paragraph [0024], unchanged adoption of the (k-1)N complex actual values in the transformation area, but outside the observer window, for iterative calculation).

	Regarding claim 10, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose wherein the computer-generated hologram comprises a single-parallax hologram or a full-parallax hologram (Paragraph [0060], the iterative calculation can be applied to both CGHs with full parallax and to CGHs with horizontal-only or vertical-only parallax).  

	Regarding claim 12, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose in which a colored computer-generated hologram is encoded into a phase-modulating optical element for the reconstruction of a three-dimensional object (Paragraph [0040], a colour CGH is to be encoded), wherein the calculation of the phase values by means of numerical iteration for the encoding for each primary color is carried out separately in sub-holograms (Paragraph [0042], If the CGH is a colour hologram, it may be composed of sub-holograms which represent the individual primary colours (red, green, blue).  In the light modulator, this may be realised by sub-pixels for each primary colour or by sequentially displaying sub-holograms each representing a primary colour.  A sub-hologram is a monochrome CGH of the three-dimensional object), which are combined to form the colored computer-generated hologram (Paragraph [0042], the iterative optimisation of the phase values, which are used as the control values for the pixels of the SLM, is in this case carried out separately for each primary colour.  It is a prerequisite that each pixel of the SLM contains three sub-pixels for the three primary colours).  

	Regarding claim 14, Leister discloses everything claimed as applied above (see claim 1), and Leister further disclose wherein at least one of the parameters: size, shape, position and weighting filter of the signal range of the periodicity interval is modified in the course of the repeating iteration steps (FIG. 3; paragraph [0064], the iterative calculation begins with the thus determined initial values.  First, the 2N complex values are back-transformed into the transformation area 1 … After this comparison, the N complex actual values which are transformed into the observer window 2 in the transformation area 1 are replaced by the N complex set-point values … The next iteration step starts now with new values.  The process described is repeated until a defined interruption criterion is reached; paragraph [0074], according to a further embodiment of the iterative calculation method, the N transformed complex actual values can be replaced by a weighted combination of the N complex set-point values and actual values with a constant c within the observer window 2 as follows: … paragraph [0075], the case c=1 corresponds with the iteration process described above.  The case c=2 describes an overcompensation.  On scan points in the plane of the light modulator 5 where the last iteration step yielded actual values which are greater than the set-point values, these values are replaced by smaller ones and vice versa.  The constant c affects the number of iteration steps required until the interruption criterion is achieved).

	Regarding claim 19, Leister discloses a holographic display for the reconstruction of a three-dimensional (FIG. 2 is a schematic view of a reconstructed three-dimensional object in the space between light modulator and observer plane in a holographic display (top view)), comprising: 
- an optical system (Paragraph [0051], these elements form the optical system of the holographic display device), which comprises a light source for providing coherent light (Paragraph [0051], a light source 3 which emits coherent light), a transformation optics (Paragraph [0051], a transformation lens 4) and a phase-modulating optical element having a hologram plane (Paragraph [0051], a light modulator 5; FIG. 3; paragraph [0052], the light modulator 5 with the hologram plane 8),
- a control unit (Paragraph [0034], a processor) configured for calculating the encoding of a computer-generated hologram of the three-dimensional object (Paragraph [0034], a processor to provide control signals and means for reconstructing a three-dimensional object and further means for executing the method; paragraph [0064], the control values for encoding the CGH are thus improved continuously.  They are converted into control signals in a processor and encode the CGH according to the last calculated phase values, which correspond to hologram data sets) and for providing the corresponding control signals for the optical system (Paragraph [0077], the control signals detected by the processor are provided to the selection means, transformation means, comparing means and control means for use in the holographic display device), 
wherein the reconstruction of the three-dimensional object can be seen in a signal range of a two-dimensional periodicity interval of an observer plane (Paragraph [0001], the present invention relates to a method for encoding a computer-generated hologram (CGH) of a three-dimensional object on a spatial light modulator (SLM), where the reconstruction of this object is visible through an observer window which is located in an observer plane; paragraph [0049], an observer window 2 in an observer plane 7), characterized in that the control unit is configured for carrying out a method as claimed in claim 1 (Leister discloses everything claimed as applied above (see claim 1)).

	Regarding claim 20, Leister discloses everything claimed as applied above (see claim 19), and Leister further disclose wherein the phase-modulating optical element is a spatial light modulator, in particular a phase-modulating spatial light modulator (Paragraph [0001], the present invention relates to a method for encoding a computer-generated hologram (CGH) of a three-dimensional object on a spatial light modulator (SLM), where the reconstruction of this object is visible through an observer window which is located in an observer plane.  The CGH is represented by way of phase encoding, thereby using a transformation algorithm for iterative calculation of the control values of the CGH.  The reconstruction of the three-dimensional object is generated through diffraction of sufficiently coherent light at controllable pixels of the light modulator, such as a phase-modulating SLM; FIG. 2; paragraph [0049], encoding a CGH in a light modulator 5). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leister et al (U.S. Patent Application Publication 2010/0271675 A1) in view of Leister et al (U.S. Patent Application Publication 2015/0124302 A1, hereinafter referred to as “Leister_2015”).

	Regarding claim 11, Leister discloses everything claimed as applied above (see claim 1).
However, Leister does not specifically disclose wherein the signal range is additional weighted in such a way that the complex-valued signal is optimally present in its middle and decreases in its quality toward its edge.
	In the similar field of endeavor, Leister_2015 discloses (Abstract, a hologram is constructed from individual subholograms assigned to corresponding encoding regions in a light modulation device and respectively assigned to an object point of the object to be reconstructed with the hologram.  With a virtual observer window, a defined viewing region is provided through which a reconstructed scene in a reconstruction space is observed by an observer.  A complex value of a wavefront for each individual object point is calculated in the virtual observer window.  Each individual amplitude of a complex value of a wavefront in the virtual observer window is subsequently multiplied by a correction value with which a correction of the angle selectivity of at least one volume grating arranged downstream in the beam path of the light modulation device is carried out.  The corrected complex values determined in this way for all object points are summed and transformed into the hologram plane of the light modulation device) wherein the signal range (Paragraph [0009], FIG. 1 of the present application schematically represents such encoding, a three-dimensional object 1 being constructed from a plurality of object points, of which only four object points 1a, 1b, 1c and 1d are represented here in order to explain the encoding.  A virtual observer window 2 is furthermore shown, through which an observer (indicated here by the eye represented) can observe a reconstructed scene; paragraph [0020], for the calculation of a hologram by means of a virtual observer window in an observer plane, the amplitude of the complex-value hologram values in the virtual observer window is respectively multiplied by a correction value, which is characterized by the root of the reciprocal value of the diffraction efficiency of at least one volume grating, while the phase value of the complex-value hologram values remains unchanged) is additional weighted in such a way that the complex-valued signal is optimally present in its middle and decreases in its quality toward its edge (Paragraph [0005], for example, undesired intensity changes may occur inside the virtual observer window.  If the virtual observer window is larger than the eye pupil, then this effect is increasingly amplified.  For example, the reconstructed three-dimensional scene may appear darker for a position of the eye pupil of an observer in the edge region or at the edge of the virtual observer window than for a position of the eye pupil of the observer in the middle of the virtual observer window.  In other words, such a rectangular pixel aperture and pixel transparency has the effect that the intensity of the reconstructed three-dimensional scene, as perceived by the observer through the virtual observer window, may undesirably decrease from the middle of the virtual observer window toward its edge).
	Leister and Leister_2015 are analogous art because both pertain to utilize the method for encoding a hologram in a light modulation device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of Leister_2015, and applying the method of the hologram constrcution taught by Leister_2015 to perform the reconstruction of the three-dimensional object in the reconstruction space; present the intensity of the reconstructed three-dimensional object in the middle of the observer window and decreases in its quality toward its edge. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of Leister_2015 to obtain the invention as specified in claim.

Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Leister et al (U.S. Patent Application Publication 2010/0271675 A1) in view of Kroll et al (U.S. Patent Application Publication 2010/0149139 A1)

	Regarding claim 15, Leister discloses everything claimed as applied above (see claim 1).
However, Leister does not specifically disclose wherein, for the encoding of complex-valued signals of a computer-generated hologram in a phase-modulating optical element, the computer-generated hologram is divided into clusters, and the determination of a distribution of phase values as control values of the encoding of the phase-modulating optical element is carried out individually for each cluster.   
In the similar field of endeavor, Kroll discloses wherein, for the encoding of complex-valued signals of a computer-generated hologram in a phase-modulating optical element (Paragraph [0004], computer-generated video holograms (CGHs) are encoded in one or more spatial light modulators (SLMs); the SLMs may include electrically or optically controllable cells.  The cells modulate the amplitude and/or phase of light by encoding hologram values corresponding to a video-hologram), the computer-generated hologram is divided into clusters (Paragraph [0119], for the calculation of holograms in the pixel matrix, the holographic computation method may be identical over the whole display and it is preferred to exchange data for adding the sub holograms over the distance of about a sub-hologram dimension.  Sub-holograms are used for computation.  It is possible to spread the computation homogeneously over the whole display surface.  But to ease hardware design, simulation and verification it is possible to divide the computation into small identical parts called clusters tiled over the display surface.  The tiles need not be rectangular and other structures like tiled hexagons ("honeycomb") are also possible.  The name "cluster" is used for a computation unit which covers part of or the whole of the hologram computation data path.  So a cluster can be the smallest unit able to compute the hologram data for a tile of the display from a section of original real space data), and the determination of a distribution of phase values as control values of the encoding of the phase-modulating optical element is carried out individually for each cluster (Paragraph [0183], the method, an example of which is shown in FIG. 15, extends the 3D rendering pipeline of graphics sub-systems by incorporating additional processing units for holographic transformation and encoding.  The method is an implementation of the applicant.  The expression "additional processing units for holographic transformation and encoding" will be replaced by the term "holo-pipeline" in what follows.  The holo-pipeline is arranged directly downstream the 3D graphics pipeline.  The 3D pipeline data for each cluster is sent to the corresponding cluster in the display).   
Leister and Kroll are analogous art because both pertain to utilize the method for encoding a hologram in a light modulation device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of Kroll, and applying the method for encoding computer-generated video holograms taught by Kroll to provide the holographic computation by dividing the computation into each cluster over the display surface and build up the holographic display easily through tiling identical cluster together. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of Kroll to obtain the invention as specified in claim.

	Regarding claim 16, the combination of Leister in view of Kroll discloses everything claimed as applied above (see claim 15).
However, Leister does not specifically disclose wherein the size of the clusters is determined in such a way that it essentially corresponds to the typical size or maximum size of a sub-hologram in the computer-generated hologram.
In the similar field of endeavor, Kroll discloses wherein the size of the clusters is determined in such a way that it essentially corresponds to the typical size or maximum size of a sub-hologram in the computer-generated hologram (Paragraph [0131], the calculation would be conducted in many neighboring computing units called clusters in FIGS. 2 and 3.  Generally, the size of the computing units (clusters) is to be optimised, because the greater their size the smaller the saving in the data transfer rate on the one hand, but the easier the realisation of the calculations on the other; paragraph [0199], in some examples of an implementation, the sub-holograms of points whose positions are closest to the observer (FIG. 16) are stored in a sub-hologram buffer.  The 3D pipeline data for each cluster is sent to the corresponding cluster in the display (FIG. 17); the description from here focuses on the implementation at the level of a single cluster.  Data on the VOW size and VOW direction and distance from the SLM are supplied to the cluster as inputs to the calculation (FIG. 17).  Each cluster of the display has its own look-up 
table for storing the encoding of the sub-holograms which it displays, which may be one or more sub-holograms.  If a new point is generated which is even closer to the observer, the sub-hologram corresponding to that point (SHn) will be calculated (see FIG. 17), i.e. the holographic transformation is performed after the dimensions of the sub-hologram have been determined).
Leister and Kroll are analogous art because both pertain to utilize the method for encoding a hologram in a light modulation device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of Kroll, and applying the method for encoding computer-generated video holograms taught by Kroll to provide the holographic computation by dividing the computation into each cluster over the display surface and build up the holographic display easily through tiling identical cluster together. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of Kroll to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Leister in view of Kroll discloses everything claimed as applied above (see claim 15).
However, Leister does not specifically disclose wherein at least one of the parameters: size, shape, position and weighting filter of the signal range of the periodicity interval is selected differently for the individual clusters. 24690228 107/19/2018 10 
Electronically Filed Docket No. 357123.00174  In the similar field of endeavor, Kroll discloses wherein at least one of the parameters: size, shape, position and weighting filter of the signal range of the periodicity interval is selected differently for the individual clusters (Paragraph [0199], in some examples of an implementation, the sub-holograms of points whose positions are closest to the observer (FIG. 16) are stored in a sub-hologram buffer.  The 3D pipeline data for each cluster is sent to the corresponding cluster in the display (FIG. 17); the description from here focuses on the implementation at the level of a single cluster.  Data on the VOW size and VOW direction and distance from the SLM are supplied to the cluster as inputs to the calculation (FIG. 17).  Each cluster of the display has its own look-up table for storing the encoding of the sub-holograms which it displays, which may be one or more sub-holograms.  If a new point is generated which is even closer to the observer, the sub-hologram corresponding to that point (SHn) will be calculated (see FIG. 17), i.e. the holographic transformation is performed after the dimensions of the sub-hologram have been determined). 24690228 107/19/2018 10 
Leister and Kroll are analogous art because both pertain to utilize the method for encoding a hologram in a light modulation device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of Kroll, and applying the method for encoding computer-generated video holograms taught by Kroll to provide the holographic computation by dividing the computation into each cluster over the display surface and build up the holographic display easily through tiling identical cluster together. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of Kroll to obtain the invention as specified in claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leister et al (U.S. Patent Application Publication 2010/0271675 A1) in view of SUNG et al (U.S. Patent Application Publication 2012/0105929 A1)

	Regarding claim 18, Leister discloses everything claimed as applied above (see claim 1), and Leister discloses an electronic storage medium of a computer (Paragraph [0004]) and a processor to provide control signals and means for reconstructing a three-dimensional object and further means for executing the method (Paragraph [0034]).
	However, Leister does not specifically disclose a computer program product which is configured to carry out a method as claimed in claim 1.
	In the similar field of endeavor, SUNG discloses (Abstract, a holographic three-dimensional (3D) image generating apparatus that may use a collimated directional blacklight unit (CD BLU) is provided.  The CD BLU may output a collimated light of which an emitting light is adjusted.  The convergent lens may enable the outputted collimated light to converge into a viewing area of a viewer and thus, a viewing window may be generated) a computer program product which is configured to carry out a method (Paragraph [0132], the method according to the above-described embodiments may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer) as claimed in claim 1 (See claim 1).
	Leister and SUNG are analogous art because both pertain to utilize the method for generating and displaying a holographic 3D image within a viewing window. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of SUNG, and have the computer-readable media to record the method taught by Leister in order to provide the program product of encoding a computer-generated hologram of a three-dimensional object for a computer system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of SUNG to obtain the invention as specified in claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leister et al (U.S. Patent Application Publication 2010/0271675 A1) in view of Leister et al (U.S. Patent Application Publication 2011/0149359 A1, hereinafter referred to as “Leister_2011”)

	Regarding claim 21, Leister discloses everything claimed as applied above (see claim 19).
However, Leister does not specifically disclose which further comprising a filter for carrying out filtering between the signal range and the noise range.  
In the similar field of endeavor, Leister_2011 discloses (Abstract, an illumination device having a filtering device is configured such that the filtering device comprises an optically addressable spatial light modulator with a filtering aperture which is generated by addressing.  The position of the filtering aperture within the Fourier plane and/or the size of the filtering aperture is controlled by the control unit.  The light modulator is addressed such that the position of the filtering aperture in the Fourier plane corresponds with the position of the intermediate image of the activated light source.  At the same time the position of the imaged intermediate image corresponds with the detected position in the observer plane, and the size of the filtering aperture is determined by maximal one diffraction order of the light which is diffracted by the electrically addressable spatial light modulator) which further comprising a filter for carrying out filtering between the signal range and the noise range (Paragraphs [0071]-[0072], FIG. 4 illustrates the reading operation in the device described above in conjunction with FIG. 3.  The light modulator SLM 1 is encoded with other amplitude and phase values as in FIG. 3; they generate a different intensity distribution I' for a filtering aperture FO. If this illumination device is a part of a holographic projection display with an observer window, then a hologram of the 3D scene is written to the light modulator SLM 1 for the reading operation.  The generated intensity distribution I' in the intermediate image plane then corresponds with the intensity distribution of the intermediate image with which the observer window BF is generated; paragraph [0094], in a holographic projection display, however, an intensity is required that is constant on a spatial average across small sections within the observer window, so that an observer whose eye pupil moves within this observer window perceives the 3D scene at constant brightness.  Light in the observer plane but outside the observer window whose intensity forms a disturbance to the other eye or to other observers is filtered out by a filtering device which is disposed between the EASLM and observer).  
Leister and Leister_2011 are analogous art because both pertain to utilize the method for encoding a hologram in a light modulation device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of Leister_2011, and applying the filtering device taught by Leister_2011 to provide a filtering aperture within the Fourier plane for filtering out the intensity distribution of the light outside an observer window so that a reconstructed 3D scene is visible for an observer through the observer window. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of Leister_2011 to obtain the invention as specified in claim.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leister et al (U.S. Patent Application Publication 2010/0271675 A1) in view of Valin et al (U.S. Patent Application Publication 2011/0153362 A1)

	Regarding claim 22, Leister discloses everything claimed as applied above (see claim 19), and Leister further disclose which, for the encoding of complex-valued signals of a colored generated hologram (Paragraph [0040], a colour CGH is to be encoded) comprises in the phase-modulating optical element sub-pixels for encoding sub-holograms for each primary color (Paragraph [0042], If the CGH is a colour hologram, it may be composed of sub-holograms which represent the individual primary colours (red, green, blue).  In the light modulator, this may be realised by sub-pixels for each primary colour or by sequentially displaying sub-holograms each representing a primary colour.  A sub-hologram is a monochrome CGH of the three-dimensional object), or which is configured for displaying sub-holograms of each primary color (Paragraph [0042], sequentially displaying sub-holograms each representing a primary colour).
	However, Leister does not specifically disclose each primary color in chronological succession.
	In the similar field of endeavor, Valin discloses (Paragraph [001], the inventors have built a machine, which is portable and works in wireless devices as well as a wired network that helps individuals to make better choices and decisions called GSense.  GSense develops a personality by recording and storing information about a person that it is given, or that it comes in contact with …; paragraph [0547], FIG. 61-61G describes Virtual Augmented reality teaching mechanism and service anything course system with Protect Anything Human Key Server Cloud and GSense Algorithm and shows instructor or teacher can show up as flat screen or three-dimensional holographic look; paragraph [1045], FIG. 96-96G describes GSense Product Identification and registry mechanism Engine and shows a 3-D hologram like view of a person) each primary color in chronological succession (Paragraph [1642], FIG. 144-B describes GSense Virtual Augmented Reality Conference Table Virtual Meeting connected to SP targets and shows where when you press the talk button whatever number in chronological order comes up at your seat at the virtual conference table, you then can choose three colors for the moderator to consider, red for urgent, yellow for modestly urgent, and blue for it can wait for the cue process, then the color goes into you seat position marker for consideration, then as each speaker finishes speaking your number moves up until it gets to 1 and changes to green then your video live image pops up as person speaking, unless the moderator decides by your color to move you ahead of others).
	Leister and Valin are analogous art because both pertain to utilize the method for generating three-dimensional hologram. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for encoding a computer-generated hologram taught by Leister incorporate the teachings of Valin, and to have three colors in chronological order for encoding and displaying sub-holograms for each primary color. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Leister according to the relied-upon teachings of Valin to obtain the invention as specified in claim.

	
Allowable Subject Matter
Claims 6-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 6 depends from independent claim 1 and recites additional limitations to specific iteration steps of the transformation algorithm for a Fourier transform. Dependent claim 7 depends from dependent claim 6.

Dependent claim 8 depends from independent claim 1 and recites additional limitations of “(1) determination of an error for each value of the complex-valued distribution of amplitude values and phase values (2) addition of this error by an error diffusion method, weighted to the neighboring complex values, so that a modified complex-valued distribution results (3) setting of the amplitudes of the complex-valued distribution modified in this way to a constant value” for carrying out the transformed complex-valued distribution of amplitude values and phase values.

Dependent claim 13 depends from independent claim 1 and recites additional limitations of “a two-dimensional distribution of complex values of a wave field is calculated by transformation of object data sets of the three-dimensional object into a first signal range of a first two-dimensional periodicity interval and into a second signal range of a second two-dimensional periodicity interval in an observer plane, and the iterative calculation of the control values of the encoding of the phase-modulating optical element is carried out for both two-dimensional periodicity intervals” for transforming the object data sets of the three-dimensional object within two signal ranges corresponding to two periodicity intervals.

	However, the search results fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616